Citation Nr: 0127294	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife and daughter


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 until 
November 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

Evidence pertinent to the issue on appeal was received at the 
Board hearing in September 2001.  The veteran has waived 
initial RO consideration of this evidence. 

The issue of a compensable disability rating for tuberculosis 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right ear manifests Level VI hearing 
impairment and the veteran's left ear manifests Level XI 
hearing impairment.  


CONCLUSION OF LAW

The schedular criteria for an initial disability rating of 50 
percent for bilateral hearing loss have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (1998-
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decision and the statement of the case provided to the 
veteran specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the evidence necessary to substantiate his 
increased rating claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  Further, the veteran has been afforded VA 
examinations to assess the severity of his service-connected 
hearing loss disability.  The Board thus finds that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

The record reveals that in an August 2000 rating decision, 
the veteran was awarded service connection for bilateral 
hearing loss and was assigned a noncompensable rating.  As 
the veteran is appealing the original assignment of the 
rating for his service-connected hearing loss, the severity 
of the veteran's bilateral hearing loss is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  See 62 Fed. Reg. 25,202-25,210 (May 
11, 1999).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the old criteria for evaluating hearing impairment, the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  See 38 C.F.R. 
§ 4.85.  These results are then charted on Table VI and Table 
VII as set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernible change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  The 
Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

However, with regard to 38 C.F.R. § 4.86, the version of that 
regulation in effect prior to June 10, 1999 only provided 
information regarding the fact that the evaluations derived 
from the Rating Schedule were intended to make proper 
allowance for improvement by hearing aids.  Under the 
criteria that became effective in June 1999, when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  See 38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  See 38 C.F.R. § 4.86(b).  As will 
be apparent from the evidence described below, 38 C.F.R. § 
4.86(a) is applicable in this appeal.  However, 38 C.F.R. 
§ 4.86(b) is not applicable.

The veteran was afforded hearing evaluations in May 2000, 
June 2000, and July 2001.   However, these evaluations do not 
meet the requirements of 38 C.F.R. § 4.85 in that they either 
did not include controlled speech discrimination scores or 
they did not find the puretone threshold average using the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  As 
such, these evaluations cannot be used to determine the 
veteran's disability rating.  Nevertheless, the file does 
contain a July 2000 audiological examination that did comply 
with the standards of 38 C.F.R. § 4.85, and which may be used 
to determine the veteran's disability rating. 

On the authorized VA audiological evaluation performed in 
July 2000, the pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
65
75
80
73
LEFT
100
120
120
120
115

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 0 percent in the left ear.  
The examiner found moderate to profound mixed hearing loss 
for the right ear, and profound mixed hearing loss for the 
left ear.  The examiner remarked that acoustic immittance 
revealed slight negative pressure, and high tympanic 
compliance bilaterally.  The examiner noted that word 
recognition was slightly reduced for the right ear, and 
significantly reduced for the left ear.  

The veteran also submitted three letters dated April 2001 
from the veteran's wife and sisters, which reported that the 
veteran has total hearing loss in his left ear, and almost 
total loss hearing loss in his right ear. 

The veteran was afforded a Travel Board hearing in September 
2001.  The veteran testified that he could hear voices, but 
could not understand the words that were being spoken.  The 
veteran's wife and daughter both testified that the veteran's 
hearing has deteriorated over the past several years.  

Because the assignment of disability ratings for hearing loss 
is performed by applying the results of a controlled speech 
discrimination test and a puretone audiometry test 
mechanically to the ratings schedule, the analysis of the 
July 2000 examination results is critical.  Applying the 
foregoing medical evidence to the rating criteria for hearing 
impairment, the Board concludes that the currently assigned 
noncompensable rating for bilateral hearing loss is not 
appropriate, and there is a basis for a 50 percent rating 
throughout the entire appeal period.  

Under the old criteria that were in effect prior to June 10, 
1999, the veteran's hearing loss warrants a 10 percent 
evaluation.  The results of the July 2000 examination show 
that the veteran's right ear manifests an average puretone 
threshold of 73, and 92 percent of speech discrimination, and 
as such, the right ear meets a Level II designation.  The 
left ear manifests an average puretone threshold of 115, and 
0 percent of speech discrimination, for a Level XI 
designation in the left ear.  Combining the Level II 
designation of the right ear (the better ear) with the Level 
XI designation of the left ear, the resulting percentage 
evaluation for hearing impairment is 10 percent.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

However, the Board recognizes that both the veteran's right 
ear and left ear manifest an exceptional pattern of hearing 
loss, that is, the puretone thresholds at each of the four 
specified frequencies is greater than 55 decibels in each 
ear. As such, the provisions of 38 C.F.R. § 4.86(a) are 
applicable and will be used to determine the veteran's 
disability rating instead of the old criteria.  See 38 C.F.R. 
§ 4.86(a).  After evaluating each ear separately and using 
the Roman numeral designation for hearing impairment from 
Tables VI and VIa that results in the higher determination, 
the Board finds that the right ear manifests a Level VI 
designation, and the left ear warrants a level XI 
designation.  Combining the Level VI designation of the right 
ear (the better ear) with the Level XI designation of the 
left ear, the resulting percentage evaluation for hearing 
impairment is 50 percent.  See 38 C.F.R. § 4.86(a); 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  

With respect to the RO's decision concerning the evaluation 
of the veteran's hearing loss, the Board observes that when 
rating the veteran's hearing loss claim in August 2000, the 
RO apparently considered the veteran's left ear to be normal 
due to the fact that "[s]ervice medical records do not show 
perforation of the left ear drum.  Nor is this shown by 
available evidence to be due to acoustic trauma or 
administration of streptomycin."  Nevertheless, the Board 
notes that the veteran is service connected for both ears and 
will be rated accordingly.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that while the veteran has stated the difficulties that his 
hearing loss has caused in his daily life, there has been no 
showing by the veteran that his hearing loss, alone, has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, the evidence shows that impairment from service-
connected bilateral hearing loss warrants a 50 percent rating 
throughout the entire period of the veteran's appeal.  See 
Fenderson, 12 Vet. App. 119.  However, as the preponderance 
of the evidence (by mechanical application of the rating 
schedule) is against the claim for an evaluation in excess of 
50 percent, the benefit-of-the-doubt doctrine does not 
otherwise permit a finding of entitlement to a rating in 
excess of 50 percent.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 50 percent rating for bilateral hearing loss is granted.


REMAND

By rating decision in January 2001, the RO continued the 
veteran's evaluation of pulmonary tuberculosis, minimal, 
arrested, at 0 percent disabling.  In an April 2001 
statement, the veteran expressed disagreement with the 
assignment of the 0 percent evaluation.  Based on the 
foregoing, appropriate action, including the issuance of a 
statement of the case, is necessary.  See 38 C.F.R. § 19.26; 
Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is hereby remanded to the RO for the 
following:

The RO should take appropriate action, 
including the issuance of a statement of 
the case, on the appeal initiated by the 
veteran from the January 2001 rating 
decision which continued the evaluation 
of pulmonary tuberculosis, minimal, 
arrested, at 0 percent disabling.  The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
if he wishes to complete an appeal from 
that determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


